Name: Commission Regulation (EC) No 399/2003 of 3 March 2003 amending and correcting Regulation (EC) No 98/2003 establishing the supply balances and Community aid for the supply of certain essential products for human consumption, for processing and as agricultural inputs and for the supply of live animals and eggs to the outermost regions under Council Regulations (EC) No 1452/2001, (EC) No 1453/2001 and (EC) No 1454/2001
 Type: Regulation
 Subject Matter: trade;  production;  regions and regional policy;  animal product;  economic policy;  agricultural activity;  cooperation policy
 Date Published: nan

 Avis juridique important|32003R0399Commission Regulation (EC) No 399/2003 of 3 March 2003 amending and correcting Regulation (EC) No 98/2003 establishing the supply balances and Community aid for the supply of certain essential products for human consumption, for processing and as agricultural inputs and for the supply of live animals and eggs to the outermost regions under Council Regulations (EC) No 1452/2001, (EC) No 1453/2001 and (EC) No 1454/2001 Official Journal L 059 , 04/03/2003 P. 0013 - 0015Commission Regulation (EC) No 399/2003of 3 March 2003amending and correcting Regulation (EC) No 98/2003 establishing the supply balances and Community aid for the supply of certain essential products for human consumption, for processing and as agricultural inputs and for the supply of live animals and eggs to the outermost regions under Council Regulations (EC) No 1452/2001, (EC) No 1453/2001 and (EC) No 1454/2001THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1452/2001 of 28 June 2001 introducing specific measures for certain agricultural products for the French overseas departments, amending Directive 72/462/EEC and repealing Regulations (EEC) No 525/77 and (EEC) No 3763/91 (Poseidom)(1), and in particular Article 6(5) thereof,Having regard to Council Regulation (EC) No 1453/2001 of 28 June 2001 introducing specific measures for certain agricultural products for the Azores and Madeira and repealing Regulation (EEC) No 1600/92 (Poseima)(2), and in particular Article 3(6) thereof,Having regard to Council Regulation (EC) No 1454/2001 of 28 June 2001 introducing specific measures for certain agricultural products for the Canary Islands and repealing Regulation (EEC) No 1601/92 (Poseican)(3), as last amended by Commission Regulation (EC) No 1922/2002(4), and in particular Article 4(5) thereof,Whereas:(1) The Annexes to Commission Regulation (EC) No 98/2003(5) establish the forecast supply balances and Community aid for the supply of certain products in 2003.(2) In order to develop the production potential of the French overseas departments and satisfy the increase in local demand, the number of female breeding pigs should be increased.(3) The Combined Nomenclature codes for rabbits have been amended from 1 January 2003 by Commission Regulation (EC) No 1832/2002 of 1 August 2002 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff(6). Part 2 of Annex II to Regulation (EC) No 98/2003 should be amended accordingly.(4) The Community aid for the supply of milled rice for direct consumption in Madeira needs to be specified, by correcting part 2 of Annex III to Regulation (EC) No 98/2003.(5) In order that the supply of olive oil to Madeira can start within the required time, the quantity provided for in part 3 of Annex III to Regulation (EC) No 98/2003 should be increased and it should be specified that the quantity is granted without distinction as to category.(6) The description of meat of domestic swine in part 9 of Annex V to Regulation (EC) No 98/2003 contains a factual mistake and should therefore be corrected.(7) As a result, Regulation (EC) No 98/2003 should be amended and corrected.(8) Following the implementation by Commission Regulation (EC) No 20/2002(7), as last amended by Regulation (EC) No 1215/2002(8), of the detailed rules for applying the specific supply arrangements, Commission Regulation (EC) No 1324/96 of 9 July 1996 establishing the supply balance for the Azores and Madeira in the rice products sector and laying down detailed rules for the adjustment of aid for products coming from the Community(9), as last amended by Regulation (EC) No 1270/2001(10), and Commission Regulation (EC) No 1325/96 of 9 July 1996 establishing the supply balance for the Canary Islands in the rice products sector and laying down detailed rules for the adjustment of aid for products coming from the Community(11), as amended by Regulation (EC) No 1324/1997(12), have become obsolete. They should therefore be repealed.(9) Since Regulation (EC) No 98/2003 has been applicable since 1 January 2003, provision should be made for this Regulation to take immediate effect.(10) The measures provided for in this Regulation are in accordance with the joint opinion of the Management Committees for poultrymeat and eggs, pigmeat, cereals and oils and fats,HAS ADOPTED THIS REGULATION:Article 1The Annexes to Regulation (EC) No 98/2003 are hereby amended and corrected as shown in the Annex to this Regulation.Article 2Regulations (EC) No 1324/96 and (EC) No 1325/96 are hereby repealed.Article 3This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.Point 2 of the Annex shall apply from 1 January 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 3 March 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 198, 21.7.2001, p. 11.(2) OJ L 198, 21.7.2001, p. 26.(3) OJ L 198, 21.7.2001, p. 45.(4) OJ L 293, 29.10.2002, p. 11.(5) OJ L 14, 21.1.2003, p. 32.(6) OJ L 290, 28.10.2002, p. 1.(7) OJ L 8, 11.1.2002, p. 1.(8) OJ L 177, 6.7.2002, p. 3.(9) OJ L 171, 10.7.1996, p. 3.(10) OJ L 175, 28.6.2001, p. 7.(11) OJ L 171, 10.7.1996, p. 5.(12) OJ L 182, 10.7.1997, p. 13.ANNEX1. Annexes II and III to Regulation (EC) No 98/2003 are amended as follows:(a) in Annex II, part 3, the first table entry is replaced by the following:">TABLE>"(b) in Annex III, part 3, in the column headed "Quantity (tonnes)" of the table for "MADEIRA", the figure "200" for virgin olive oil is replaced by "300".2. Annexes II, III and V to Regulation (EC) No 98/2003 are corrected as follows:(a) in Annex II, part 2, the third table entry is replaced by the following:">TABLE>"(b) in Annex III, part 2, the table for milled rice for Madeira is replaced by the following:"MADEIRA>TABLE>"(c) in Annex III, part 3, the table for vegetable oil for Madeira is replaced by the following:"MADEIRA>TABLE>"(d) in Annex V, part 9, in the column headed 'Description', the first entry is replaced by 'Meat of domestic swine, frozen'.